          Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 1 of 26

                                                                        USDCSDNY
                                                                        DOCUMENT
 UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK
                                                                        DOC#:____-,-___
                                                                                       II
                                                                        DATE FILED: /�olf4

  IGNACIO GRANDA,

                                         Plaintiff,                         18 Civ. 3949 (PAE)
                         -v-
                                                                          OPINION & ORDER
  JUAN MANUEL TRUJILLO, SAILBRIDGE CAPITAL,
  LLC, and JOHN DOE CORPORATIONS NOS. 1-10,

                                         Defendants.



PAUL A. ENGELMAYER, District Judge:

        Plaintiff Ignacio Granda brings this action against defendants Juan Manuel Trujillo;

Sailbridge Capital, LLC ("Sailbridge"); and John Doe Corporations Nos. 1-10 ("Affiliated

Entities"). Granda alleges that defendants failed to pay him overtime wages in violation ofthe

Fair Labor Standards Act ("FLSA"), 29 U.S.C. §§ 201, et seq. Granda also brings several claims

under state law: failure to pay overtime wages in violation ofArticle 19 ofNew York Labor Law

("NYLL") §§ 650, et seq., and related regulations; failure to pay or delay in paying wages in

violation ofNYLL §191; breach of contract; unjust enrichment; wage notice violations under

NYLL §§ 195 and 198; and wage statement violations under NYLL §§ 195 and 198. In addition,

he claims that Trujillo fraudulently conveyed funds to himselfin violation ofNew York Debtor

& Creditor Law ("NYDCL") § 279.

       Pending now is defendants' motion to dismiss Granda's Amended Complaint under

Federal Rules ofCivil Procedure 12(b)(6) and 12(b)(7). For the following reasons, the Court

grants in part and denies in part that motion.
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 2 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 3 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 4 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 5 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 6 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 7 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 8 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 9 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 10 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 11 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 12 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 13 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 14 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 15 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 16 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 17 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 18 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 19 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 20 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 21 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 22 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 23 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 24 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 25 of 26
Case 1:18-cv-03949-PAE Document 28 Filed 01/30/19 Page 26 of 26
